COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-21-00276-CV
Trial Court Cause
Number:                    2020V-0128
Style:                     Strike, LLC
                           v FVL, Ltd, et al
Date motion filed*:        December 6, 2021
Type of motion:            Motion to Expedite Mandate
Party filing motion:       Appellant and Appellees
Document to be filed:

Is appeal accelerated?      YES          NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
                The Clerk of the Court will issue mandate concurrently with the judgment and opinion. See Tex. R.
          App. P. 18.1(c).




Judge's signature: /s/ Sherry Radack
                         Acting individually          Acting for the Court

Panel consists of Chief Justice Radack and Justices Kelly and Landau.

Date: December 14, 2021